Citation Nr: 1518887	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date earlier than July 26, 2000, for the award of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an increased initial evaluation for PTSD, currently rated as 30 percent disabling prior to February 15, 2005, 70 percent from February 15, 2005, to February 2, 2011, and 100 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the Veteran's appeal has since been transferred to the RO in St. Petersburg, Florida.

The Veteran testified before the Board at a December 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.

Clarification of Issues on Appeal

The RO and Board have previously characterized an issue as entitlement to an effective date earlier than July 20, 2000, for the award of a 100 percent evaluation for PTSD.  However, such characterization was mistaken, as the Veteran has been awarded a staged evaluation for this disability as noted above, and has not been assigned a 100 percent evaluation throughout the appeal period.  As such, the Board has rephrased the issue on appeal as reflected above so as to be most beneficial to the Veteran and consider the appropriateness of intermediate evaluations throughout the course of the his appeal.  See, e.g., Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1. Neither a formal nor informal claim for entitlement to service connection for PTSD, or any psychiatric disorder, was received prior to July 26, 2000.

2. Prior to February 15, 2005, the Veteran's PTSD results in moderate occupational and social impairment due to such symptoms as disturbed sleep, flashbacks, mildly impaired memory and difficulties maintaining effective work and social relationships.  

3. As of February 15, 2005, the Veteran's PTSD results in total social and occupational impairment.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to July 26, 2000, for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2. The criteria for initial evaluations of 50 percent prior to February 15, 2005, and 100 percent thereafter, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All available post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran has been afforded a number of VA examinations to address his PTSD throughout the course of the appeal.  These VA examinations are adequate for the purposes of evaluating the Veteran's disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the instant claim was previously remanded by the Board in September 2014 with instructions to provide the Veteran a hearing before the Board.  As noted above, such a hearing was conducted via videoconference in December 2014.  As such, there has been substantial compliance with the prior remand, and adjudication of the Veteran's claims may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Earlier Effective Date

The Veteran seeks an effective date earlier than July 26, 2000, for the award of service connection for PTSD.

Under governing law, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  A claim or application is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a) (2014).

A review of the record indicates that neither the Veteran, nor his representative, submitted any written correspondence which could be construed as a formal or informal claim of entitlement to service connection for PTSD, or any other psychiatric disorder, prior to July 26, 2000.  Rather, on this date, the Veteran submitted VA From 21-526, Veterans Application for Compensation or Pension, specifically requesting service connection for PTSD.

The Board acknowledges that the Veteran asserts he is entitled to an effective date as of the date of service separation, if not earlier.  In this regard, the Veteran's representative asserted at the December 2014 Board hearing that the Veteran attempted to avail himself of the VA system by asking for help and thought he had filed a claim for PTSD.  However, the Board observes that the Veteran did file a formal claim in July 1971 for a number of disabilities not including PTSD or any other psychiatric disorder.  Therefore, it is clear from the record that the Veteran was aware of the requirements to file a claim and did not seek to open a claim for service connection for PTSD at that time.

As discussed above, an award of service connection is effective as of the date a claim is received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).  Therefore, the Board finds that an effective date prior to July 26, 2000, for the award of service connection for PTSD is not warranted, as the Veteran did not file a claim for service connection for this condition prior to this date.  Thus, the Veteran's appeal must be denied.  Id.

II. 	Increased Initial Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently evaluated as 30 percent disabling prior to February 15, 2005, 70 percent from February 15, 2005, to February 2, 2011, and 100 percent thereafter, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  The issue of entitlement to an increased evaluation will be considered for all rating periods.  See Fenderson, 12 Vet. App. 119.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id. 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

Prior to February 15, 2005

The Veteran underwent a psychological examination in February 2001 in conjunction with his claim for SSA disability benefits.  At the time, he complained of a fear of leaving his home and was described as being hyperactive and vigilant.  Mental status examination revealed the Veteran to be grossly disheveled, cooperative and clear and lucid.  Speech production and content was good, and through process goal-oriented.  The examiner felt the claimant was unable to relate to friends or women and that he was extremely depressed.  The Veteran alleged the presence of sleep difficulty and it was noted he had a constricted affect.  There were no suicidal or homicidal ideations noted, no paranoid or reverential ideation, no delusions or hallucinations, and the Veteran was oriented in all spheres.  The examiner assigned a GAF score of 55, indicating moderate impairment due to PTSD.

At a May 2002 VA examination, the Veteran presented as somewhat disheveled, but was alert, oriented in all spheres and was generally able to relate throughout the examination.  Thought processes were goal-oriented and appropriate in speed, and thought content was free of any delusions, hallucinations or cognitive preoccupations.  The examiner assigned a GAF score of 45, representing "serious symptomatology" associated with PTSD.

VA treatment records generated during this period include an October 2003 neuropsychiatric evaluation.  At this time, his grooming was adequate, and he was alert, oriented and cooperative with appropriate eye contact.  His mood appeared euthymic to mildly depressed, and his affect was mildly restricted in range.  Thought associations were relevant and thought content was normal without delusions or hallucinations.  Speech was normal in rate, volume and syntactically appropriate, and psychomotor activity was within normal limits.  He was suspected to be exaggerating his psychiatric symptomatology as a "cry for help."  A GAF score of 55, representing moderate symptomatology, was assigned.

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, impaired speech, panic attacks, difficulty in understanding complex commands or impairment of short- and long-term memory.  See General Rating Formula.  In reviewing the symptomatology discussed above, the Board finds that the Veteran's PTSD more closely approximates those symptoms contemplated by a 50 percent evaluation as well as the associated effects on the Veteran's occupational and social functioning.

The Board has considered whether an evaluation greater than 50 percent is warranted.  However, the evidence does not indicate that, during this stage of the appeal, the Veteran's PTSD more closely approximates the symptoms associated with a 70 percent or 100 percent evaluation, including suicidal/homicidal ideation, a persistent danger to himself or others, or severely impaired memory.  Further, the evidence does not support a finding that the Veteran's PTSD resulted in total occupational and social impairment.

Therefore, in viewing the evidence of record in its entirety, to include GAF scores recorded throughout this period of the Veteran's appeal, the Board finds that the Veteran's overall disability picture most closely approximate that contemplated by a 50 percent evaluation throughout the period prior to February 15, 2005.

As of February 15, 2005

The Veteran was provided a second VA examination in February 2005, at which he again reported with a disheveled appearance with long gray hair and beard "that were anything but neatly trimmed and groomed."  He was alert and oriented in all spheres, and his thought processes were logical and generally goal-directed, though he became tangential discussing what he perceived as his unfair treatment.  He denied any delusions, hallucinations, or suicidal and homicidal ideation.  His affect was noted to be labile at times, and he began to cry when discussing events that he continued to dream about.  The examiner noted that the Veteran's recurrent difficulties with sleep, his problems with nightmares while sleeping and flashbacks during the day, makes him a recluse.  The examiner noted he lowered the Veteran's GAF score to 35, given his increased avoidance of others and tendency to remain in his home.  The Board notes a GAF score of 35 represents "some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgement, thinking, or mood."  See DSM-IV.

The same VA examiner conducted a third VA examination in June 2009, at which the Veteran presented with symptomatology similar to that of the February 2005 VA examination.  Significantly, the VA examiner specifically found that it was his "professional opinion, again, that [the Veteran's] PTSD is responsible for total occupational impairment given the severity of his symptoms that are present on a daily basis as well as increased withdrawal from others to the point where he is essentially functioning as a recluse."  The examiner went on to elaborate that, in his opinion, the Veteran is not employable in any capacity, even on a part-time basis.

Even though, at the February 2005 VA examination, the VA examiner did not explicitly state the Veteran's PTSD resulted in total social and occupational impairment, when read in conjunction with the June 2009 VA examination report, the evidence is at least in equipoise that such a finding was intended by the VA examiner in his February 2005 report.  As such, resolving all doubt in the Veteran's favor, the Board finds that a 100 percent evaluation for PTSD is warranted as of February 15, 2005, due to severe symptoms of PTSD that resulted in total occupational and social impairment.  See General Rating Formula.


ORDER

An effective date earlier than July 26, 2000, for the award of service connection for PTSD is denied.

An initial evaluation of 50 percent, but not greater, for PTSD prior to February 15, 2005, is granted.

An initial evaluation of 100 percent for PTSD as of February 15, 2005, is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


